UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 00-6172



In Re: CHARLES LEE ALLEN,

                                                          Petitioner.




         On Petition for Writ of Mandamus.     (CA-99-314)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Lee Allen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Lee Allen has filed a petition for a writ of mandamus

asking this court to compel the district court to issue a decision

on his petition for writ of habeas corpus filed pursuant to 28

U.S.C. § 2241 (1994).   The granting of a writ of mandamus is a

drastic remedy to be used in extraordinary circumstances.    See In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987).     A petitioner must

show that he has a clear right to the relief sought, that the re-

spondent has a clear duty to perform the act requested by peti-

tioner, and that there is no other adequate remedy available.   See

In re First Fed. Sav. & Loan Ass’n, 869 F.2d 135, 138 (4th Cir.

1988).   Allen has failed to make the requisite showing for such

extraordinary relief.   Our review of the district court docket

sheet discloses that there has been no undue delay in considering

Allen’s petition for writ of habeas corpus.     Although we grant

Allen’s motion to proceed in forma pauperis, we deny his petition

for writ of mandamus without prejudice to Allen filing another

mandamus petition if the district court does not act expeditiously.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                     PETITION DENIED




                                2